Citation Nr: 1755939	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  11-12 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right leg disability, to include as secondary to a low back disability.  


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel




INTRODUCTION

The Veteran had honorable active service November 1979 to April 1995.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied entitlement to the benefits sought.  The Veteran appealed the underlying decisions in a Notice of Disagreement received in July 2010. 

In his May 2011 substantive appeal, the Veteran requested a hearing before the Board at a local VA facility.  Thereafter, the Veteran was scheduled for a hearing Before the Board in May 2015; however, prior to the hearing, the Veteran's representative submitted a statement indicating that the Veteran waived his right to testify, and requested that a decision be made based on the evidence of record.   Therefore, the hearing request is withdrawn.  See 38 C.F.R. § 20.704(e) (2017). 

This case was most recently before the Board in August 2015, when the Board remanded the issues for further development.

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional development is required before the Veteran's claims are decided.   

The Board remanded the claim in August 2015 in order to obtain a VA examination and opinion.  The remand directives expressly requested that the examiner opine as to direct service connection (i.e., whether the Veteran's current low back disorder(s) was related to service or had its onset within one year of separation).

In addition, the aforementioned remand directives requested that the examiner consider both the lay and medical evidence of record, to include his spouse's lay statements regarding recurrence of severe back pain since 1992 (such that the Veteran's spouse would have to help him dress during times when his back gave out), a December 2000 private treatment record from Ortho Surgeons of Central Pennsylvania noting the Veteran's report of a negative past medical history and symptoms prior to his July 2000 work injury, and private positive opinions from M.M., M.D. that relate the Veteran's current low back disorders to active service.

A VA examination and opinion were obtained in June 2017.  The examiner opined that it was less likely that the Veteran's low back conditions were incurred in or due to active service.  In providing this opinion, the examiner in significant part, indicated that there was no evidence that demonstrated the Veteran's current degenerative disc disease of the lumbar spine or his herniated nucleus pulposus (herniated disc) in the lower back were present prior to the August 2000 MRI (magnetic resonance image), which was performed subsequent to his post-service work injury.  The examiner noted that the Veteran sustained an acute low back strain during service in 1994 that resolved as per the April 1995 separation examination.  He further noted that there was no documentation of care for low back issues until the Veteran injured his back at work in July 2000.  The examiner, however, did not address or provide an etiology for all of the Veteran's current lumbar spine diagnoses, to include spondylolysis, lumbar arachnoiditis, lumbar strain, or spinal stenosis.  Further, the examiner did not address the private opinions of record from M.M., dated in June 2015 and April 2016.  

The June 2017 VA opinion is inadequate for the purposes of adjudicating the appeal.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Accordingly, a medical opinion addressing the etiology of the Veteran's current lumbar spine disorders diagnosed during the appeal period is necessary to make a determination in this case.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

In addition, the outcome of the right leg service connection claim is in part dependent on the outcome of the low back disability service connection claim on appeal.  Therefore, the right leg claim is inextricably intertwined with the low back claim and must also be remanded.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Further, development to obtain any outstanding medical records pertinent to the Veteran's claims should be completed.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The AOJ should undertake appropriate
development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record and the Veteran so notified in accordance with 38 C.F.R. § 3.159(e).

2.  Once the record is developed to the extent possible, all pertinent evidence of record should be made available to and reviewed by the examiner who rendered the June 2017 VA examination and opinion, if available.  If no longer available, the record should be provided to a physician with similar knowledge and training for the following opinion.  

Based on the review of the record and the examination results, the examiner should identify all lumbar spine disorders that have been present during the period of the claim.  With respect to each such disorder, to include degenerative disc disease, herniated disc, spondylolysis, lumbar arachnoiditis, lumbar strain, and spinal stenosis,  the physician should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder originated during service or is otherwise etiologically related to the Veteran's service.

In rendering the opinion, the examiner should specifically address the Veteran's contention that he has experienced low back pain since his in-service documented injury in 1994; the Veteran's spouse's lay statements regarding recurrence of severe back pain since 1992 (such that the Veteran's spouse would have to help him dress during times when his back gave out); a December 2000 private treatment record from Ortho Surgeons of Central Pennsylvania noting the Veteran's report of a negative past medical history and symptoms prior to his July 2000 work injury; and the June 2015 and April 2016 private opinions from M.M., M.D.

For purposes of the opinion(s), the physician should assume that the Veteran is credible to report on in-service and post-service symptomology he experienced. 

The supporting rationale for all opinions expressed must be provided.  If the physician is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed. 

3.  The AOJ should also undertake any additional development deemed necessary.

4.  Then, the AOJ should readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.
The Veteran and his representative need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

